DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 9-15 are not rejected under 35 U.S.C. 101 even though claim 9 recites computer readable storage media, as the applicant’s specification para [35] explicitly excludes any transitory signals per se from being included in such media.

Allowable Subject Matter
Claims 1-20 allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Loveland et al. (USPAPN 2018/0130196) discloses:
determining potential risks associated with a building structure by analyzing images of the building structure (see para [60] and [64], an unmanned aerial vehicle (UAV) determining risks (i.e., damages) of a building by inspecting images of the building); and
generating an interactive diagram that includes a visual representation of structures associated with the building that depicts the determined potential risks associated with the building structures (see para [49], [63], and [64], rendering an interactive 3D model of the building, the 3D model including the risks).
Joo et al. (USPAPN 2017/0146970) discloses creating a geo-fence encapsulating the building structure in response to reaching or exceeding a threshold value of potential risks for the associated building structure (see para [230] and fig 24A-B, generating a geo-fence for a building according to its determined risks, and notifying people located inside the geo-fence by messaging their phones).
However, none of the previously cited prior art references discloses: the analyzing comprises modeling the building structure using social media images and blueprints of the building structure (i.e., Loveland discloses, in para [63] and [111], rendering the 3D model of the building using the images shared through peer-to-peer network, however, does not disclose that blueprints are incorporated in rendering such 3D model). Similar reasons apply to claims 9 and 16. Additionally, the rejection under 35 U.S.C. 112(b) has been withdrawn in view of the claim amendments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668